DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0104726 A1.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 September 2020 and 08 June 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
The single view used in the application is numbered and the abbreviation "FIG." appears. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROLYTIC SOLUTION INCLUDING FIRST SOLVENT THAT INTERACTS WITH ELECTROLYTE SALT AND SECOND SOLVENT THAT DOES NOT INTERACT WITH ELECTROLYTE SALT AND LITHIUM ION SECONDARY BATTERY INCLUDING THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the organic solvent mixture includes a first solvent and a second solvent" in lines 9–10. Claim 1 has previously recited the limitation "an organic solvent mixture containing a plurality of organic solvents mixed together" in lines 2–3. It is unclear if "a first solvent and a second solvent" recited in lines 9–10 are further limiting "a plurality of organic solvents" recited in line 3. If "a first solvent and a second solvent" recited in lines 9–10 are further limiting "a plurality of organic solvents" recited in line 3, the number of solvents required by claim 1 is at least two solvents. However if "a first solvent and a second solvent" recited in lines 9–10 are not further limiting "a plurality of organic solvents" recited in line 3, the number of solvents required by claim 1 is at least four solvents. Therefore, the number of solvents required by claim 1 is unclear.
Claim 1 recites the limitation "the solvent" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2–6 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–6 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the electrolytic solution for the lithium ion secondary battery of claim 1" and includes all the limitations of claim 1. Therefore, claim 7 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8–17 are indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 8–17 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 limitation "the electrolytic solution for the lithium ion secondary battery of claim 2" and includes all the limitations of claim 1, which claim 2 is directly dependent. Therefore, claim 18 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 limitation "the electrolytic solution for the lithium ion secondary battery of claim 3" and includes all the limitations of claim 1, which claim 3 is directly dependent. Therefore, claim 19 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 limitation "the electrolytic solution for the lithium ion secondary battery of claim 4" and includes all the limitations of claim 1, which claim 4 is directly dependent. Therefore, claim 20 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Interpretation
"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). See also Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–5, 7–13, and 18–20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aoki et al. (JP 2017-004603 A, hereinafter Aoki).
Regarding claim 1, Aoki discloses an electrolytic solution for a lithium ion secondary battery, the electrolytic solution comprising:
an organic solvent mixture containing a plurality of organic solvents mixed together (TABLE 2–4, [0058]–[0078]); and
an electrolyte salt (see LiFSI, [0050]),
wherein the electrolyte salt includes a lithium salt comprising N-(imide)-based anions (see LiFSI, [0050]),
the lithium salt comprising N-(imide)-based anions in the electrolytic solution has a concentration of 0.1 mol/L to 1.2 mol/L (TABLE 2–4, [0058]–[0078]),
the organic solvent mixture includes a first solvent (see EC, PC, DMC; [0058]–[0078]) and a second solvent (see TFEP, [0050]),
the first solvent interacts with the electrolyte salt and shows a shift of a peak attributed to vibration of the solvent to a different position in a Raman spectrum (see EC, PC, DMC; [0058]–[0078]),
the second solvent does not interact with the electrolyte salt (see TFEP, [0050]),
the first solvent is contained in a ratio of 40 vol % or more to the whole organic solvent mixture (TABLE 2–4, [0058]–[0078]), and
the second solvent is contained in a ratio of 60 vol % or less to the whole organic solvent mixture (TABLE 2–4, [0058]–[0078]).
The instant application discloses ethylene carbonate, propylene carbonate, and dimethyl carbonate are first solvents that interact with the electrolyte salt and show a shift of a peak attributed to vibration of the solvent to a different position in a Raman spectrum (e.g., [0052]); and trifluoroethyl phosphate is a second solvent that does not interact with the electrolyte salt (e.g., [0066]).
Regarding claim 2, Aoki discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein when the peak attributed to the vibration of the solvent has an intensity Io (see EC, PC, DMC; [0058]–[0078]), and
a peak lowered by the interaction between the solvent and the electrolyte salt has an intensity Is (see EC, PC, DMC; [0058]–[0078]),
the first solvent has a ratio Is/Io of 0.1 or more and 0.6 or less (see EC, PC, DMC; [0058]–[0078]).
The instant application discloses ethylene carbonate, propylene carbonate, and dimethyl carbonate are first solvents that wherein when the peak attributed to the vibration of the solvent has an intensity Io, and a peak lowered by the interaction between the solvent and the electrolyte salt has an intensity Is, the first solvent has a ratio Is/Io of 0.1 or more and 0.6 or less (e.g., [0052]).
Regarding claims 3 and 8, Aoki discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein the second solvent contains halogen atoms (see TFEP, [0050]).
Regarding claims 4, 9, and 10, Aoki discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein the second solvent is trifluoroethyl phosphate (see TFEP, [0050]).
Regarding claims 5 and 11–13, Aoki discloses all claim limitations set forth above and further discloses an electrolytic solution:
wherein the second solvent has a dielectric constant of 10 or less (see TFEP, [0050]).
The instant application discloses trifluoroethyl phosphate is a second solvent that has a dielectric constant of 10 or less (e.g., [0066]).
Regarding claim 7, Aoki discloses a lithium ion secondary battery (FIG. 2, [0123]) comprising: a positive electrode (3); a negative electrode (7); and an electrolytic solution comprising:
an organic solvent mixture containing a plurality of organic solvents mixed together (TABLE 10, [01124]); and
an electrolyte salt (see LiFSI, [0123]),
wherein the electrolyte salt includes a lithium salt comprising N-(imide)-based anions (see LiFSI, [0123]),
the lithium salt comprising N-(imide)-based anions in the electrolytic solution has a concentration of 0.1 mol/L to 1.2 mol/L (see 1 mol/L, [0123]),
the organic solvent mixture includes a first solvent (see EC, [0123]) and a second solvent (see TFEP, [0123]),
the first solvent interacts with the electrolyte salt and shows a shift of a peak attributed to vibration of the solvent to a different position in a Raman spectrum (see EC, [0123]),
the second solvent does not interact with the electrolyte salt (see TFEP, [0123]),
the first solvent is contained in a ratio of 40 vol % or more to the whole organic solvent mixture (see 5/5, [0123]), and
the second solvent is contained in a ratio of 60 vol % or less to the whole organic solvent mixture (see 5/5, [0123]).
The instant application discloses ethylene carbonate, propylene carbonate, and dimethyl carbonate are first solvents that interact with the electrolyte salt and show a shift of a peak attributed to vibration of the solvent to a different position in a Raman spectrum (e.g., [0052]); and trifluoroethyl phosphate is a second solvent that does not interact with the electrolyte salt (e.g., [0066]).
Regarding claim 18, Aoki discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein when the peak attributed to the vibration of the solvent has an intensity Io (see EC, PC, DMC; [0058]–[0078]), and
a peak lowered by the interaction between the solvent and the electrolyte salt has an intensity Is (see EC, PC, DMC; [0058]–[0078]),
the first solvent has a ratio Is/Io of 0.1 or more and 0.6 or less (see EC, PC, DMC; [0058]–[0078]).
The instant application discloses ethylene carbonate, propylene carbonate, and dimethyl carbonate are first solvents that wherein when the peak attributed to the vibration of the solvent has an intensity Io, and a peak lowered by the interaction between the solvent and the electrolyte salt has an intensity Is, the first solvent has a ratio Is/Io of 0.1 or more and 0.6 or less (e.g., [0052]).
Regarding claim 19, Aoki discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the second solvent contains halogen atoms (see TFEP, [0050]).
Regarding claim 20, Aoki discloses all claim limitations set forth above and further discloses a lithium ion secondary battery:
wherein the second solvent is trifluoroethyl phosphate (see TFEP, [0050]).

Claim Rejections - 35 USC § 103
Claim(s) 6 and 14–17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP 2017-004603 A) as applied to claim(s) 1–5 above, and further in view of Rhodes et al. (US 2016/0020489 A1, hereinafter Rhodes).
Regarding claims 6 and 14–17, Aoki discloses all claim limitations set forth above, but does not explicitly disclose an electrolytic solution:
wherein cations constituting the electrolyte salt contain quaternary ammonium.
Rhodes discloses an electrolytic solution comprising an electrolyte salt containing a quaternary ammonium cation (see EMI-TFSI, [0057]) to improve the safety of the electrolytic solution (see electrolyte, [0006]). Aoki and Rhodes are analogous art because they are directed to electrolytic solutions for lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the electrolyte salt of Aoki with the quaternary ammonium cation of Rhodes in order to improve the safety of the electrolytic solution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki (JP 2016-139611 A) discloses an electrolytic solution for a lithium ion secondary battery, the electrolytic solution comprising an organic solvent mixture containing a plurality of organic solvents mixed together (TABLE 6, [0084]); and an electrolyte salt (see LiTFSA, [0084]), wherein the electrolyte salt includes a lithium salt comprising N-(imide)-based anions (see LiTFSA, [0084]), the lithium salt comprising N-(imide)-based anions in the electrolytic solution has a concentration of 0.1 mol/L to 1.2 mol/L (TABLE 6, [0084]), the organic solvent mixture includes a first solvent (see EC, [0084]) and a second solvent (see TFEP, [0050]), the first solvent interacts with the electrolyte salt and shows a shift of a peak attributed to vibration of the solvent to a different position in a Raman spectrum (see EC, [0084]), the second solvent does not interact with the electrolyte salt (see TFEP, [0084]), the first solvent is contained in a ratio of 40 vol % or more to the whole organic solvent mixture (TABLE 6, [0084]), and the second solvent is contained in a ratio of 60 vol % or less to the whole organic solvent mixture (TABLE 6, [0084]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725